Citation Nr: 1804520	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  14-13 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for right knee disability. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Shah, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In August 2016, the Veteran testified at a travel board hearing before the undersigned.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claim on appeal can be decided.

The Veteran contends that he incurred a right knee injury during an obstacle course in basic training.  Specifically, the Veteran states that he lost traction while running over a pit and fell inside the pit, causing his knee to swell.  He contends that although he went to sick call, he ultimately did not see a doctor and instead iced his knee in his bunk.  At his hearing, the Veteran described a second incident involving his knee.  The Veteran also stated that his job in Vietnam was to transport and haul goods every day, which would sometimes cause problems for his knee. 

The Veteran has submitted letters he sent his wife concerning his knee problems, as well as statements from his wife, his mother, and two soldiers who saw him during his time at Fort Knox.

The service treatment records are silent for reference to knee problems, except on the entrance and discharge examinations.  The entrance examination referenced a prior left knee injury, but was silent for any reference to the right knee.  The discharge examination includes a report of medical history on which he reported a history of swollen or painful joints, cramps in his legs, and wrote a question mark for whether he had a "trick" or locked knee; the affected knee is not identified.
 
In March 2011, based on a Magnetic Resonance Imaging (MRI) of the right knee, a VA examiner diagnosed the Veteran with a chronic tear of the anterior cruciate and a small focal area of abnormal signal in the lateral tibial plateau associated with previous trauma.  In May 2012, a VA examiner diagnosed the Veteran with degenerative joint disease in both knees. 

In the May 2012 examiner's report, the examiner found that the Veteran's right knee disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated, inter alia, that the Veteran has bilateral symmetrical joint disease and that if the right knee disability was due to injury in service, the degenerative joint disease would be worse on injured side.  The examiner did not state, however, how the Veteran's left knee injury from high school would impact this finding. 

The examiner's opinion was based in part on the rationale that he would have expected the degenerative changes in the right and left knee to be of different severity had the Veteran sustained right knee injury in service.  The Board points out, however, that given the Veteran's pre-service left knee trauma, that the right knee degenerative changes are now the same as the degenerative changes in the left knee could be interpreted as evidence that the right knee in fact was traumatized in service to the same extent as the left knee was traumatized after service.  Alternatively, it could suggest that post-service rigors damaged the right knee to the extent that it is now as disabled as the left knee.  In any event, the Board finds that further clarification is required. 

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the VA examiner who conducted the May 2012 examination.  If the May 2012 examiner is not available, acquire an addendum opinion by an examiner with appropriate expertise to review the May 2012 examination and determine whether the Veteran's right knee disability is related to service.  The electronic claims file must be made accessible to, and be reviewed by, the examiner, and the report should note that review.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's right knee disability is etiologically related to service.  In formulating the opinion, the examiner should consider the Veteran's lay statements regarding onset and symptoms of the claimed disability.  (The Veteran states that, while in service, he injured his right knee when he lost traction and fell into a pit in an obstacle course, and that he transported and hauled goods for 14 months in service.)  The examiner should also consider the Veteran's post-service employment.  The examiner should note that the Veteran injured his left knee when he was a freshman in high school, particularly when analyzing the differences between the Veteran's knees.  The examiner should address whether any claimed symptoms in service are consistent with any current disorder.  

If the examiner determines that explanations for one or more of the matters on remand are not feasible, the examiner must explain why such an opinion is not possible.  

2.  Then, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

